Case 16-65093-sms         Doc 97    Filed 04/21/21 Entered 04/21/21 14:49:11            Desc Main
                                   Document      Page 1 of 13



                               UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF GEORGIA
                                       ATLANTA DIVISION

IN RE:                                            |
                                                  |
PAULA SPEROS VAN SICKLE,                          |       CHAPTER 13
                                                  |
         DEBTOR                                   |       CASE NO. 16-65093-SMS
                                                  |

                              EMERGENCY MOTION TO SELL

         COMES NOW Paula Speros Van Sickle (“Debtor”), by and through counsel, and

respectfully requests to be permitted to sell certain real property and shows the Court as follows:

                                                 1.

         Debtor filed for relief under Chapter 13 of the U.S. Bankruptcy Code on August 30.

2016.

                                                 2.

         Debtor desires to sell real property located at 4938 Montford Court Duluth, GA 30096 to

a non-insider third party for the purchase price of 305,000.00 as reflected on the “Purchase and

Sale Agreement” dated April 16, 2021. A copy of the “Purchase and Sale Agreement” is attached

hereto as Exhibit “A”.

                                                 3.

         All liens and encumbrances will be satisfied at the closing that is currently scheduled for

May 17, 2021

                                                 4.

         Debtor anticipates sufficient proceeds from the sale to pay the remaining balance in her

chapter 13 plan, which is approximately $17,819.84 as of the date of this motion.
Case 16-65093-sms        Doc 97    Filed 04/21/21 Entered 04/21/21 14:49:11          Desc Main
                                  Document      Page 2 of 13




                                                5.

       Debtor desires to use the net sales proceeds to satisfy her chapter 13 plan and retain the

remaining net sales proceeds.

       WHEREFORE, Debtor prays that the Court approve the Motion to Sell Real Property and

for such other relief as the Court deems just and proper.




       This April 21, 2021
                                                 Respectfully Submitted,
                                                 JEFF FIELD & ASSOCIATES

                                                 /s/ Christopher J. Sleeper
                                                  ____________________________________
                                                  CHRISTOPHER J. SLEEPER
                                                  Attorney for Debtor
                                                  State Bar No. 700884
                                                  342 North Clarendon Avenue
                                                  Scottdale, GA 30079
                                                  404-499- 2700
                                                  contactus@fieldlawoffice.com
dotloop signature verification: dtlp.us/chWi-cjhD-eNeP

                     Case 16-65093-sms                    Doc 97    Filed 04/21/21 Entered 04/21/21 14:49:11                       Desc Main
                                                                   Document      Page 3 of 13
                                                            Contract for the Purchase and
                                                           Sale of Residential Real Property

                                                                            April 16
                                                         Offer Date: ____________________,    21
                                                                                           20____
               This Contract for the Purchase and Sale of Real Property (the “Contract”) is made by and between
               Dalzie Saint-Ilme
               _________________________________________________________________, hereinafter called “Buyer” and
               PAULA   VANSICKLE
               _________________________________________________________________, hereinafter called "Seller,” for
               the hereinafter described Property, and in consideration of the mutual promises contained herein.

               THIS CONTRACT INCORPORATES BY REFERENCE THOSE CERTAIN STANDARD TERMS FOR THE
               PURCHASE AND SALE OF GEORGIA REAL PROPERTY PUBLISHED BY ORTHRUS REAL ESTATE
               ENTERPRISES, LLC AT WWW.REFORMSGA.COM AND IN EFFECT AS OF THE OFFER DATE (THE
               “STANDARD TERMS”), WHICH STANDARD TERMS SHALL BECOME A PART HEREOF BY REFERENCE
               THERETO. EACH PARTY, BY AFFIXING HIS OR HER SIGNATURE HERETO, EXPRESSLY AGREES THAT
               HE OR SHE HAS READ THE STANDARD TERMS, AND THAT IT IS HIS OR HER INTENT THAT THE
               STANDARD TERMS SHALL BE INCORPORATED INTO AND ARE A PART OF THIS CONTRACT.

               1. PROPERTY DESCRIPTION
               Seller agrees to sell, and Buyer agrees to purchase from Seller, the land, described as follows: [check all that
               apply]
                                                                   4938 Montford Court, Duluth, GA 30096
                             property address: _________________________________________________________________;
                             more particularly described on the Legal Description Exhibit attached hereto;
                             identical to the legal description for the property contained in the deed recorded in Deed Book
                              _________, Page ____________, et seq., _________________ County, Georgia records;
                             Land Lot(s) _____________________ of the ______________ District, _____________ Section/
                              GMD, Lot(s) _________________, Block(s) ________, Unit(s) ___________________,
                              Phase/Section(s)___________ of __________ Subdivision /Development, _____________ County,
                              Georgia according to the plat recorded in Plat Book _________________, Page ________________,
                              et seq., ___________ County, Georgia records;

               together with all permits, privileges, rights, members, and appurtenances thereto and together with all
               improvements, fixtures, personal property, trees, timber and other crops and plants located thereon (the
               "Property").

               2. PURCHASE PRICE
               Buyer covenants that Buyer has adequate financial resources to purchase the Property. The Purchase Price shall
                                           Three Hundred Five Thousand Dollars
               be _______________________________________________________________________________                    US Dollars
                    305,000.00
               (US$_____________________),     subject to all prorations, fees, dues, and adjustments as may be elsewhere
               described in this Contract.

               3. EARNEST MONEY
                                                                 Two Thousand Dollars
               A good faith deposit of ______________________________________________________________                  US Dollars
                     2,000.00
               (US$_____________)                                                                 Drake Realty
                                       (the “Earnest Money”) shall be payable to ______________________________________
               (the “Escrow Agent”) in the form of a  check;  certified funds;  money order; or,  cash. The amount of the
               good faith Earnest Money deposit identified above, if any, shall be applied toward the Purchase Price at closing.
                   3.1. Payment of Earnest Money - [check one]
                         Buyer has remitted the Earnest Money to Escrow Agent, and Escrow Agent shall deposit same into a
                    trust account within three (3) banking days from the date Escrow Agent receives an original or copy of the
                    Accepted (as hereinafter defined) Contract; or
                         Buyer has not remitted the Earnest Money to Escrow Agent, but shall remit same to Escrow Agent
                              2 days from the date of Acceptance of this contract and Escrow Agent shall deposit same into a
                    within ______
                    trust account within three (3) banking days from the date of receipt of the deposit and a copy or original of
                    the Accepted Contract. In the event said payment is not timely remitted, Seller shall be promptly notified by
                    Escrow Agent and Seller shall have the rights and remedies set out in this section.




                                                                                                                               PVS
                                                                               Page 1 of 5
               Form RE100, Contract for the Purchase and Sale of Residential Real Property
               Copyright© 2019 by Orthrus Real Estate Enterprises, LLC. All rights reserved.   Initials: _________ _________ _________
                                                                                                                               04/17/21 _________
               R05202019                                                                             02c8c67                 4:27 PM EDT
                                                                                                                            dotloop verified
dotloop signature verification: dtlp.us/chWi-cjhD-eNeP

                     Case 16-65093-sms                   Doc 97    Filed 04/21/21 Entered 04/21/21 14:49:11                        Desc Main
                                                                  Document      Page 4 of 13


               4. CLOSING
                                                                                                                     May 17
               Unless amended mutually by the parties, the closing of this transaction shall take place on __________________,
                   21 at a mutually agreed upon time (the “Closing”). Said Closing shall be at the office of _________________
               20___,                                                                                           Mc Michael &
                                              Gray
               __________________________________________________                                 Lawrenceville
                                                                                 located at/in ___________________,       Georgia
               (the “Closing Attorney”). If Closing Attorney is unavailable or unacceptable to Buyer’s lender or title insurance
                                 buyer shall have the right to select a different Closing Attorney. Possession of the Property
               company, then ________
               shall be granted [check one]  at Closing; _________ days after the Closing at _______ o’clock _____.m.; or
                 _________ days before the Closing at _______ o’clock _____.m. IF POSSESSION OF THE PROPERTY IS
               TO BE GRANTED TO BUYER ON A DATE OTHER THAN THE DATE OF CLOSING, BUYER AND SELLER
               SHOULD EXECUTE AND ATTACH A SEPARATE OCCUPANCY AGREEMENT HERETO. Buyer does hereby
               authorize Seller and the Brokers to communicate with Closing Attorney and any Lender with whom Buyer is
               working to receive from said Closing Attorney or Lender prior to Closing a copy of any settlement statement or
               Integrated Disclosure prepared by Lender or Closing Attorney in anticipation of Closing.

               5. CLOSING COST ALLOWANCE FOR BUYER
                                                                       0
               Seller shall contribute a maximum of [check one] _____%      of the purchase price, or  US$____________
               toward costs associated with Buyer’s purchase of the Property (the “Closing Cost Allowance”).

               6. CONTINGENCIES
                   In consideration of the covenants contained herein and other good and valuable consideration, the receipt
               and sufficiency whereof is hereby acknowledged, the Seller grants to the Buyer the following contingencies, as
               the same are defined in the Standard Terms: [Check all that are applicable]

                      6.1.  Buyer’s General Right to Terminate - This contingency shall expire at 11:59 p.m. on the day that
                           3 days after the Acceptance Date. In consideration of Seller granting this Buyer’s General Right to
                      is _____
                      Terminate this Agreement, Buyer has paid Seller $10.00 in nonrefundable option money, the receipt and
                      sufficiency of which is hereby acknowledged.
                                                                                                                     10 days
                      6.2.  Appraisal Contingency - This contingency shall expire at 11:59 p.m. on the day that is _____
                      after the Acceptance Date.

                      6.3.  Financing Contingency - This contingency shall expire at 11:59 p.m. on the day that is _____     21 days
                      after the Acceptance Date. If Buyer and Seller agree to a financing contingency involving financing other than
                      a new first or second mortgage from a third party institutional lender under the terms described below, such
                      as a loan assumption or seller financing, an additional exhibit or special stipulation shall be attached hereto
                      providing the additional terms of that financing. If Buyer chooses FHA or VA financing, a FHA or VA Exhibit
                      shall be attached hereto.

                            [In the event the Financing Contingency is selected, check all of the following that are applicable:]
                               First Mortgage Loan Proceeds: This Contract is contingent upon Buyer’s ability to obtain a third
                              party first mortgage loan to be secured by the Property, in a principal amount of [check one]
                              US$________________ or  _____%         95     of the purchase price, being amortized over a term of
                                  30 years, at an interest rate per annum that is [check one]  fixed at a rate not to exceed
                              ________
                              3.25
                              _____%;      or  adjustable beginning at a rate not to exceed _____% with the interest rate never to
                              exceed _____%, pursuant to an institutional lender’s standard and customary underwriting criteria. The
                              balance of the purchase price shall be paid by Buyer in cash, or in such other form as may be required
                              by the Closing Attorney listed below, at time of Closing.
                               Second Mortgage Loan Proceeds: This Contract is contingent upon Buyer’s ability to obtain a third
                              party second mortgage loan to be secured by the Property, in a principal amount of [check one]
                              US$________________ or  _____% of the purchase price, being amortized over a term of
                              ________ years, at an interest rate per annum that is [check one]  fixed at a rate not to exceed
                              _____%; or  adjustable beginning at a rate not to exceed _____% with the interest rate never to
                              exceed _____%, pursuant to an institutional lender’s standard and customary underwriting criteria . The
                              balance of the purchase price shall be paid by Buyer in cash, or in such other form as may be required
                              by the Closing Attorney listed below, at time of Closing.



                                                                               Page 2 of 5
               Form RE100, Contract for the Purchase and Sale of Residential Real Property                                      PVS
               Copyright© 2019 by Orthrus Real Estate Enterprises, LLC. All rights reserved.   Initials: _________ _________ _________
                                                                                                                                04/17/21 _________
               R05202019                                                                              eb34789                 4:27 PM EDT
                                                                                                                             dotloop verified
dotloop signature verification: dtlp.us/chWi-cjhD-eNeP

                     Case 16-65093-sms                   Doc 97    Filed 04/21/21 Entered 04/21/21 14:49:11                         Desc Main
                                                                  Document      Page 5 of 13


               7. INSPECTION OF PROPERTY
               Buyer has the right and obligation, with reasonable notice to Seller, to inspect the property (and all improvements
               located thereon) for defects and other issues including, but not limited to: air conditioning, electrical, fireplace,
               heating, lead/lead-based paint, mold, plumbing, radon, roof, structure, wood destroying organisms, environmental
               hazards, or other similar issues at any time and from time to time, after the time and date of Acceptance of the
               Contract, through and including the Closing, from the hours of [check one]  9:00 a.m. to 7:00 p.m. or
               _____________________________ . In order to facilitate the inspection of the Property [check one]
               Buyer or Seller shall make all required utilities operational and available on the Property through and
               including the day of Closing. Buyer agrees to forever hold Seller and Brokers harmless from any and all claims,
               injuries and damages arising out of the exercise of these rights. Any part of the Property damaged or disturbed
               as a result of Buyer’s inspection, including any testing or other evaluation, shall promptly be restored to a
               condition at least equal to the condition it was in prior to such inspection, testing, or evaluation.
                    7.1. Duty to Consult Available Resources – It shall be Buyer’s sole duty to seek and consult any and all
                    available resources which may provide information concerning neighborhood conditions affecting the Property
                    and/or is of concern to Buyer.
                        7.1.1. Methamphetamine Laboratory Registry - If Buyer is interested in determining whether the
                        Property has been used as a laboratory for methamphetamine production or dumpsite for the same,
                        Buyer is advised to review the National Clandestine Laboratory Register (Georgia) at www.dea.gov.
                        7.1.2. Violent Sex Offender Registry - If Buyer is interested in determining whether there is a
                        registered sex offender living in and/or around the neighborhood of the Property, Buyer is advised to
                        review the Georgia Violent Sex Offender Registry at www.gbi.georgia.gov.

               8. BROKERAGE
               By signing below, all parties represented by a Broker acknowledge that no Broker in this transaction shall owe
               any duty to Buyer or Seller greater than what is set forth in their brokerage engagements and the Brokerage
               Relationships in Real Estate Transactions Act, O.C.G.A. § 10-6A-1 et seq., and further, that they have read and
               acknowledged and consent to the inclusion of all additional brokerage disclosures provided in the Standard
               Terms.
                   8.1. Material Relationships - Neither the Broker nor Broker’s affiliated licensees have a material
                   relationship with Seller or Buyer except as follows: Buyer      and Agent are friends.
                                                                          ______________________________________________
                   ______________________________________________________________________________________.
                   8.2. Buyer’s Broker - The Buyer’s Broker identified on the signature page of this Contract is the Broker
                   assisting the Buyer, regardless of whether the Buyer is a customer or a client as defined under Georgia law. It
                   includes the agent or agents of the Broker who are involved in this particular transaction. The Buyer’s Broker
                   is [check one]:
                          i.  representing the Buyer as a client under a written brokerage agreement; or
                          ii.  representing the Buyer as a customer, performing only ministerial acts; or
                          iii.  acting as a dual agent, with responsibilities to both Seller and Buyer; or
                          iv.  acting as a designated agent, with responsibilities to both Seller and Buyer, as described more
                          fully below.
                   8.3. Seller’s Broker - The Seller’s Broker identified on the signature page of this Contract shall refer
                   collectively to all persons assisting the Seller, regardless of whether the Seller is a customer or client as
                   defined under Georgia law. It includes the agent or agents of the Broker who are involved in this particular
                   transaction. The Seller’s Broker is [check one]:
                          i.  representing the Seller as a client under a written brokerage agreement; or
                          ii.  representing the Seller as a customer, performing only ministerial acts; or
                          iii.  acting as a dual agent, with responsibilities to both Seller and Buyer; or
                          iv.  acting as a designated agent, with responsibilities to both Seller and Buyer, as described more
                          fully below.
                   8.4. By checking the designated agent box above, the parties acknowledge that they have consented to a
                                                                                                 n/a
                   designated agency and acknowledge that ____________________________________________________
                   will work exclusively with Buyer as Buyer’s designated agent and n/a  __________________________________
                   __________________ will work exclusively with the Seller as Seller’s designated agent.
                   8.5. Wire Fraud Disclaimer – No Broker in this transaction shall e-mail or otherwise electronically transmit
                   wire instructions to Buyer or Seller. Any electronic transmittal of wire instructions purported to be from
                   Broker(s) should be viewed as potential fraud and treated as such. Buyer and Seller acknowledge and agree
                                                                               Page 3 of 5
               Form RE100, Contract for the Purchase and Sale of Residential Real Property                                      PVS
               Copyright© 2019 by Orthrus Real Estate Enterprises, LLC. All rights reserved.   Initials: _________ _________ _________
                                                                                                                                04/17/21 _________
               R05202019                                                                             922a29f                  4:27 PM EDT
                                                                                                                             dotloop verified
dotloop signature verification: dtlp.us/chWi-cjhD-eNeP

                     Case 16-65093-sms                   Doc 97    Filed 04/21/21 Entered 04/21/21 14:49:11                         Desc Main
                                                                  Document      Page 6 of 13


                      that use of and/or reliance on any wire instructions by that party shall be at its own risk. Buyer and Seller
                      further agree to release and forever hold Broker harmless from any and all liability that may occur as a result
                      of such use and/or reliance.

               9. EXHIBITS
               The following exhibits are attached to and made a part of this offer. The provisions of any exhibit attached to
               this contract and referenced below, shall prevail if in conflict with the provisions of the Contract:

                Legal Description                                                FHA Exhibit
                Disclosure of Information on Lead-Based Paint                    VA Exhibit
               and/or Lead Based Paint Hazards                                    Lease for Lease/Purchase Agreement Only
                Short Sale Exhibit                                               _____________________________________
                 Appraisal Contingency
                _____________________________________                            _____________________________________
                 Finance Contingency
                _____________________________________                           _____________________________________

               Special Stipulations (provisions of any stipulation included in this contract shall prevail if in conflict with the
               provisions of this Contract, including any exhibit attached hereto):
               ALL PARTIES AGREE TO THE FOLLOWING:
               1.All appliances are to stay with sale of property.
               2. If the property appraises for less than the purchase price listed herein and the seller agrees to lower the price to the
               appraised value, the buyer will pay seller $2,000 above the appraised value at closing. Not to exceed the original
               purchase price.
               3. Buyer clearly understands that the lender may only approve/issue a loan based on the lower of the purchase price or
               the appraised value. If any funds are needed to purchase the property above the appraised value, they must be paid at
               closing in addition to all other fees and charges estimated by the lender.




               
               
                Substantive provisions continued on additional page.




                                                                               Page 4 of 5
               Form RE100, Contract for the Purchase and Sale of Residential Real Property                                      PVS
               Copyright© 2019 by Orthrus Real Estate Enterprises, LLC. All rights reserved.   Initials: _________ _________ _________
                                                                                                                                04/17/21 _________
               R05202019                                                                             1e615e6                  4:27 PM EDT
                                                                                                                             dotloop verified
dotloop signature verification: dtlp.us/chWi-cjhD-eNeP

                     Case 16-65093-sms                          Doc 97        Filed 04/21/21 Entered 04/21/21 14:49:11                                 Desc Main
                                                                             Document      Page 7 of 13


                                                       11:59 o’clock ___
               This Offer is open for Acceptance until _____          p m. on ____________________,
                                                                                    April 17           21 An
                                                                                                    20____.
               Acceptance after that time shall be considered a counteroffer.

               The Offer is hereby Accepted, with notice in the form of an executed contract being properly delivered to the
               party making the last offer, at 11:30          a m. on _____________________,
                                                _____ o’clock ___           04/17/2021            20____.


               _____ _____ _____ _____ By initialing here, the parties acknowledge their receipt of a printed copy of the
               Standard Terms. Failure to initial this section shall indicate that the parties have declined a printed copy
               of and hereby acknowledge the sufficiency of the online copy of the Standard Terms.


               All Names should be both signed and printed.

               Buyer:                                                                   Seller:
                                                                                          Paula Van Sickle
                                                                                                                                         dotloop verified
                                                                                                                                         04/17/21 4:27 PM EDT
                                                                                                                                         QJCR-OGAE-6Y13-QSH8
               ____________________________________________                            ____________________________________________
                                            b159c4d

               Dalzie Saint-Ilme
               _____________________________________________                            PAULA VANSICKLE
                                                                                        _____________________________________________
               Buyer Printed Name                                                       Seller Printed Name

               ____________________________________________                            ____________________________________________

               _____________________________________________                            _____________________________________________
               Buyer Printed Name                                                       Seller Printed Name

               ______________________/______________________                            ______________________/______________________
               Buyer Phone Number                        Buyer Fax Number               Seller Phone Number                 Seller Fax Number

               _____________________________________________                            _____________________________________________
               Buyer Email Address                                                      Seller Email Address

               _____________________________________________                            _____________________________________________
               Buyer Address                                                            Seller Address

               _____________________________________________                            _____________________________________________
               Buyer City                                    State                Zip   Seller City                             State                 Zip



               Buyer’s Broker                                                           Seller’s Broker

               Drake  Realty of GA, Inc.          DROG01
               _________________________________/___________                            BHGRE Metro Brokers               MTBR04
                                                                                        _________________________________/___________
               Name of Brokerage Firm                                    Broker Code    Name of Brokerage Firm                               Broker Code

               (770) 565-2044         (770) 565-7674
               ______________________/______________________                            (404) 843-2500         (770) 645-7201
                                                                                        ______________________/______________________
               Brokerage Phone Number                    Brokerage Fax Number           Brokerage Phone Number              Brokerage Fax Number

                                                                                           Brad Burns
                                                                                                                                         dotloop verified
                                                                                                                                         04/17/21 4:29 PM EDT
               ___________________________________________                             ___________________________________________     GM7P-1FA1-TCWO-HK8P
                                           57cebc7

               Desiree  Dennis
               ____________________________________________                             BRAD   BURNS
                                                                                        ____________________________________________
               Agent Printed Name                                                       Agent Printed Name

               (631) 355-3115
               ______________________/______________________                            (770) 243-2500
                                                                                        ______________________/______________________
               Agent Phone Number                        Agent Fax Number               Agent Phone Number                  Agent Fax Number

               desirees04@yahoo.com
               _____________________________________________                            bradburns@bellsouth.net
                                                                                        _____________________________________________
               Agent Email Address                                                      Agent Email Address

               Required License Number(s):                                              Required License Number(s):
               H-62436               382268
               _____________________/_______________________                            H-6179                336425
                                                                                        _____________________/_______________________
               Broker’s License Number                   Agent’s License Number         Broker’s License Number             Agent’s License Number



                                                                                           6866046
                                                                     MLS Listing #___________________________

                                                                               Page 5 of 5
               Form RE100, Contract for the Purchase and Sale of Residential Real Property                                                         PVS
               Copyright© 2019 by Orthrus Real Estate Enterprises, LLC. All rights reserved.             Initials: _________ _________ _________
                                                                                                                                         04/17/21 _________
               R05202019                                                                                          b7286f5                        4:27 PM EDT
                                                                                                                                                dotloop verified
dotloop signature verification: dtlp.us/HmJy-HURd-6ADh

                    Case 16-65093-sms                    Doc 97    Filed 04/21/21 Entered 04/21/21 14:49:11                      Desc Main
                                                                  Document      Page 8 of 13
                                                           Appraisal Contingency Exhibit
                                                                             (Residential)



               This Exhibit is attached to and made a part of the contract for purchase and sale of real property (the
                                                       April 16
               “Contract”) with an Offer Date of _________________,        21 and relating to Property located at
                                                                       20____
                                       4938  Montford    Court,  Duluth
               ____________________________________________________________________, Georgia ____________    30096
               (the “Property”), and shall control over any conflicting language in the above referenced Contract and
               any other Exhibits or Addenda attached thereto.

                                                                               10 days after the Acceptance Date.
               This contingency shall expire at 11:59 p.m. on the day that is _____

               Buyer’s obligation to purchase the Property is contingent upon Buyer’s receipt of an appraisal of the Property,
               performed by a licensed Georgia real estate appraiser, showing the value of the Property to be equal to or greater
               than the Purchase Price. If the Property does not appraise for a minimum of the Purchase Price, Buyer, at Buyer’s
               sole discretion, shall have the right to terminate this Contract and receive a full refund of the Earnest Money by
               providing Seller a copy of the appraisal and written notice of Buyer’s intent to terminate this Contract prior to the
               expiration of this contingency.

               If the Property fails to appraise for a minimum of the Purchase Price, either party shall also have the right, but not
               the obligation, prior to the expiration of this contingency, to propose to the other an amendment to the Contract
               reducing the Purchase Price; provided, however, that neither party shall have the obligation to accept said
               proposed amendment.

               If Seller does not receive notice of Buyer’s termination of this Contract as provided hereunder, this contingency
               shall be deemed waived.




                                                                               Page 1 of 1
               Form RE204, Appraisal Contingency Exhibit                                                                       PVS
               Copyright© 2012 by Orthrus Real Estate Enterprises, LLC. All rights reserved.   Initials: _________ _________ _________
                                                                                                                               04/17/21 _________
               R10312012                                                                             119ce37                 11:14 AM EDT
                                                                                                                            dotloop verified
dotloop signature verification: dtlp.us/sR4F-6Z8M-q3uU

                    Case 16-65093-sms                    Doc 97    Filed 04/21/21 Entered 04/21/21 14:49:11                      Desc Main
                                                                  Document      Page 9 of 13
                                                           Financing Contingency Exhibit
                                                                             (Residential)



               This Exhibit is attached to and made a part of the contract for purchase and sale of real property (the
                                                       April 16
               “Contract”) with an Offer Date of _________________,        21 and relating to Property located at
                                                                       20____
                                       4938  Montford    Court,  Duluth
               ____________________________________________________________________, Georgia ____________    30096
               (the “Property”), and shall control over any conflicting language in the above referenced Contract and
               any other Exhibits or Addenda attached thereto.

               If Buyer and Seller agree to a financing contingency involving financing other than a new first or second mortgage
               from a third party institutional lender under the terms described below, such as a loan assumption or seller
               financing, an additional exhibit or special stipulation shall be attached hereto providing the additional terms of that
               financing.

                                                                                 21
               This contingency shall expire at 11:59 p.m. on the day that is ________ days after the Acceptance Date.

               If Buyer chooses to terminate this Contract based on an inability to obtain financing as described hereunder,
               Buyer must give Seller written notice of termination of this Contract along with a written statement from Buyer’s
               lender (or lenders, if applicable), indicating the reason for the lender’s denial of loan approval. This contingency
               shall be deemed waived by Buyer under the following circumstances:

                     1. If Buyer fails to provide proof of a lender’s denial of loan approval prior to the deadline set forth in this
                     section; or
                     2. If the lender’s denial of loan approval is based on Buyer’s lack of sufficient funds to pay for the down
                     payment and closing costs, a loan application that was not timely submitted, Buyer’s failure to sell or lease
                     Buyer’s current property, or Buyer’s conduct after the Acceptance Date but prior to the expiration of this
                     contingency.

               Buyer does hereby authorize Seller and the Brokers to communicate with the Lender or Lenders with
               whom Buyer is working to determine and receive from said Lenders any or all of the following
               information: (a) the status and timing of Buyer’s loan application and any conditions remaining to
               Lender’s issuance of a loan commitment; (b) Buyer’s financial ability to obtain any loan for which Buyer
               has applied; (c) the reason for any denial of Buyer’s loan application; and (d) a copy of any settlement
               statement, Good Faith Estimate or Integrated Disclosure prepared by Lender or Closing Attorney in
               anticipation of Closing.

               Check all of the following that are applicable:

                               First Mortgage Loan Proceeds: This Contract is contingent upon Buyer’s ability to obtain a third
                              party first mortgage loan to be secured by the Property, in a principal amount of [check one]
                              US$________________ or  _____%         95    of the purchase price, being amortized over a term of
                                  30
                              ________    years, at an interest rate per annum that is [check one]  fixed at a rate not to exceed
                              3.25
                              _____%;     or  adjustable beginning at a rate not to exceed _____% with the interest rate never to
                              exceed _____%, pursuant to an institutional lender’s standard and customary underwriting criteria. The
                              balance of the purchase price shall be paid by Buyer in cash, or in such other form as may be required
                              by the Closing Attorney listed below, at time of Closing.

                              If Buyer chooses FHA or VA financing, a FHA or VA Exhibit shall be attached hereto. If FNMA/FHLMC,
                              FHA, USDA, or VA underwriting guidelines mandate compliance with any underwriting criteria expressly
                              contrary to the provisions of the Contract, those provisions shall prevail and be binding upon the parties
                              hereto, provided, however, that if any of these guidelines result in an increase in costs or expenses to
                              the Seller, or affect the date of closing, then Seller, at Seller’s sole discretion, shall have the right to
                              unilaterally terminate the Contract within three (3) days of Seller’s receipt of notice of the applicability of
                              such guidelines. In such event, Seller may terminate the Contract by delivering written notice of
                              termination to Buyer, which termination shall release both Buyer and Seller from any further obligations
                              or responsibilities to the other. If Seller does not terminate the Contract, Seller is deemed to consent to
                              those changes that are mandated by the underwriting guidelines.
                                                                               Page 1 of 2
               Form RE203, Financing Contingency Exhibit                                                                       PVS
               Copyright© 2015 by Orthrus Real Estate Enterprises, LLC. All rights reserved.   Initials: _________ _________ _________
                                                                                                                               04/17/21 _________
               R08172015                                                                             e0de263                 11:14 AM EDT
                                                                                                                            dotloop verified
dotloop signature verification: dtlp.us/sR4F-6Z8M-q3uU

                    Case 16-65093-sms                    Doc 97    Filed 04/21/21 Entered 04/21/21 14:49:11                       Desc Main
                                                                  Document     Page 10 of 13


                               Second Mortgage Loan Proceeds: This Contract is contingent upon Buyer’s ability to obtain a third
                              party second mortgage loan to be secured by the Property, in a principal amount of [check one]
                              US$________________ or  _____% of the purchase price, being amortized over a term of
                              ________ years, at an interest rate per annum that is [check one]  fixed at a rate not to exceed
                              _____%; or  adjustable beginning at a rate not to exceed _____% with the interest rate never to
                              exceed _____%, pursuant to an institutional lender’s standard and customary underwriting criteria . The
                              balance of the purchase price shall be paid by Buyer in cash, or in such other form as may be required
                              by the Closing Attorney listed below, at time of Closing.

                           If FNMA/FHLMC, FHA, USDA, or VA underwriting guidelines mandate compliance with any underwriting
                           criteria expressly contrary to the provisions of the Contract, those provisions shall prevail and be binding
                           upon the parties hereto, provided, however, that if any of these guidelines result in an increase in costs or
                           expenses to the Seller, or affect the date of closing, then Seller, at Seller’s sole discretion, shall have the
                           right to unilaterally terminate the Contract within three (3) days of Seller’s receipt of notice of the
                           applicability of such guidelines. In such event, Seller may terminate the Contract by delivering written
                           notice of termination to Buyer, which termination shall release both Buyer and Seller from any further
                           obligations or responsibilities to the other. If Seller does not terminate the Contract, Seller is deemed to
                           consent to those changes that are mandated by the underwriting guidelines.




                                                                               Page 2 of 2
               Form RE203, Financing Contingency Exhibit                                                                        PVS
               Copyright© 2015 by Orthrus Real Estate Enterprises, LLC. All rights reserved.   Initials: _________ _________ _________
                                                                                                                                04/17/21 _________
               R08172015                                                                             78ac5d1                  11:14 AM EDT
                                                                                                                             dotloop verified
Case 16-65093-sms         Doc 97    Filed 04/21/21 Entered 04/21/21 14:49:11     Desc Main
                                   Document     Page 11 of 13



                                 UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF GEORGIA
                                         ATLANTA DIVISION

IN RE:                                          |
                                                |
PAULA SPEROS VAN SICKLE,                        |      CHAPTER 13
                                                |
         DEBTOR                                 |      CASE NO. 16-65093-SMS
                                                |

                                  CERTIFICATE OF SERVICE

         I hereby certify that I have this day served a true and exact copy of the foregoing

“Emergency Motion to Sell” to the following:

Mary Ida Townson, Chapter 13 Trustee            Electronically

Paula Speros Van Sickle
4345 Pinewalk Drive
Alpharetta, GA 30022

All Creditors On The
Attached Mailing Matrix

by electronic service upon filing with the Court or by placing a copy of same in a properly

addressed envelope with sufficient postage affixed thereon to insure delivery and depositing

same in the United States Mail.

         Dated: April 21, 2021                  Respectfully Submitted,
                                                JEFF FIELD & ASSOCIATES

                                               /s/ Christopher J. Sleeper
                                                ____________________________________
                                                CHRISTOPHER J. SLEEPER
                                                Attorney for Debtor
                                                State Bar No. 700884
342 North Clarendon Avenue
Scottdale, GA 30079
404-499- 2700
contactus@fieldlawoffice.com
               Case 16-65093-sms             Doc 97       Filed 04/21/21            Entered 04/21/21 14:49:11           Desc Main
Label Matrix for local noticing                      Arnall Golden Gregory,Page
                                                        Document            LLP 12 of 13                  Michael J. Bargar
113E-1                                               171 17th Street NW                                   Arnall Golden Gregory, LLP
Case 16-65093-sms                                    Suite 2100                                           Suite 2100
Northern District of Georgia                         Atlanta, GA 30363-1031                               171 17th Street, N.W.
Atlanta                                                                                                   Atlanta, GA 30363-1031
Wed Apr 21 14:47:03 EDT 2021
Breast Cancer Specialists LLC                        Capital One Bank (USA) N.A.                          Capital One NA
975 Johnson Ferry Rd                                 POBox 71083                                          c/o Becket and Lee LLP
Suite 500                                            Charlotte, NC 28272-1083                             PO Box 3001
Atlanta, GA 30342-4737                                                                                    Malvern PA 19355-0701


Capital One, N.A.                                    CitiCards CBNA                                       (p)INTERNAL REVENUE SERVICE
c/o Becket and Lee LLP                               PO Box 9001037                                       CENTRALIZED INSOLVENCY OPERATIONS
PO Box 3001                                          Louisville, KY 40290-1037                            PO BOX 7346
Malvern PA 19355-0701                                                                                     PHILADELPHIA PA 19101-7346


R. Jeffrey Field                                     (p)GEORGIA DEPARTMENT OF REVENUE                     S. Gregory Hays
Jeffrey Field & Associates                           COMPLIANCE DIVISION                                  Hays Financial Consulting, LLC
342 North Clarendon Avenue                           ARCS BANKRUPTCY                                      Suite 200
Scottdale, GA 30079-1320                             1800 CENTURY BLVD NE SUITE 9100                      3343 Peachtree Road, NE
                                                     ATLANTA GA 30345-3202                                Atlanta, GA 30326-1420

IRS Insolvency Unit                                  JC Penney/SYNCB                                      Kohls
401 W. Peachtree St., NW                             PO Box 960090                                        PO Box 2983
Room 400, Stop 334-D                                 Orlando, FL 32896-0090                               Milwaukee, WI 53201-2983
Atlanta GA 30308-0000


(p)DSNB MACY S                                       Office of the United States Trustee                  PYOD, LLC its successors and assigns as assi
CITIBANK                                             362 Richard Russell Building                         of Citibank, N.A.
1000 TECHNOLOGY DRIVE MS 777                         75 Ted Turner Drive, SW                              Resurgent Capital Services
O FALLON MO 63368-2222                               Atlanta, GA 30303-3315                               PO Box 19008
                                                                                                          Greenville, SC 29602-9008

(p)PORTFOLIO RECOVERY ASSOCIATES LLC                 Resurgens Surgery Center, LLC                        SYNCB/Belk
PO BOX 41067                                         5671 Peachtree Dunwoody Rd NE                        PO Box 530940
NORFOLK VA 23541-1067                                Ste 800                                              Atlanta, GA 30353-0940
                                                     Atlanta, GA 30342-5021


Lucretia Lashawn Scruggs                             U. S. Attorney                                       Wells Fargo
LOGS Legal Group, LLP                                600 Richard B. Russell Bldg.                         Default Doc Proc. N9286-01Y
211 Perimeter Center Parkway, N.E.                   75 Ted Turner Drive, SW                              1000 Blue Gentian Road
Suite 300                                            Atlanta GA 30303-3315                                Saint Paul MN 55121-7700
Atlanta, GA 30346-1305

Wells Fargo                                          Wells Fargo Bank, N.A.                               Wells Fargo Card Services
PO Box 6995                                          Wells Fargo Card Services                            PO Box 5284
Portland, OR 97228-6995                              PO Box 10438, MAC F8235-02F                          Carol Stream, IL 60197-5284
                                                     Des Moines, IA 50306-0438




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).
               Case 16-65093-sms   Doc 97   Filed 04/21/21     Entered 04/21/21 14:49:11      Desc Main
Department of the Treasury             GEORGIA DEPARTMENT OF REVENUE
                                          Document           Page 13 of 13      (d)Georgia Department of Revenue
Internal Revenue Service               COMPLIANCE DIVISION                      Compliance Division
Philadelphia, PA 19255-0030            BANKRUPTCY SECTION                       1800 Century Blvd., NE, S9100
                                       1800 CENTURY BLVD. NE, SUITE 9100        Atlanta GA 30345-0000
                                       ATLANTA, GEORGIA 30345-3205

(d)Internal Revenue Service            Macy’s/DSNB                              Portfolio Recovery Associates, LLC
PO Box 80110                           PO Box 8053                              POB 41067
Cincinnati, OH 45280-0010              Mason, OH 45040-8218                     Norfolk VA 23541



End of Label Matrix
Mailable recipients    26
Bypassed recipients     0
Total                  26
